AYRES, Judge.
Upon the lodging of the record in this court pursuant to remedial writs issued May 3, 1967, this matter was, for the purpose of trial, consolidated with Florsheim v. Department of Highways, State of Louisiana, et al., 201 So.2d 155.
For the reasons assigned in the consolidated case, the one-year prescription urged by Yuba Consolidated Industries, Inc., to defendant Department of Highways’ third-party petition was properly overruled and the remedial writs should be and are now recalled at applicant’s cost.
Therefore, this matter is remanded to the Honorable First Judicial District Court for Caddo Parish, Louisiana, for further proceedings in accordance with law and consistent with the views expressed in the opinion in the consolidated case.
Writs recalled; case remanded.